Name: 2008/790/EC: Commission Decision of 7Ã October 2008 amending Decision 2006/133/EC requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode) as regards areas in Portugal, other than those in which it is known not to occur (notified under document number C(2008) 5555)
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  Europe;  agricultural policy;  forestry;  wood industry
 Date Published: 2008-10-11

 11.10.2008 EN Official Journal of the European Union L 271/47 COMMISSION DECISION of 7 October 2008 amending Decision 2006/133/EC requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode) as regards areas in Portugal, other than those in which it is known not to occur (notified under document number C(2008) 5555) (2008/790/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 16(3) thereof, Whereas: (1) In accordance with Commission Decision 2006/133/EC of 13 February 2006 requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode  PWN) as regards areas in Portugal, other than those in which it is known not to occur (2), Portugal is implementing an eradication plan against the dissemination of the pine wood nematode. (2) Decision 2006/133/EC was last amended by Commission Decision 2008/684/EC (3), to confirm the interim measures provided for by Commission Decision 2008/489/EC (4). Those measures secure the movements of susceptible material out of the demarcated area. (3) Portugal informed the Commission during the meeting of the Standing Committee on Plant Health on 3 July 2008 that it had surveyed 2 145 locations in Portugal, that samples had been taken as appropriate and that a total number of 50 findings of PWN, spread in various locations over its territory, had been confirmed during the extraordinary monitoring campaign that was organised in the first semester of 2008. (4) In view of those new findings, it is necessary to reinforce the protection of the buffer zone around the infested zone of the demarcated area by applying the same requirements to movements of susceptible material from the infested zone to the buffer zone as are already applicable to movements from the demarcated area to other areas. (5) In order to maximise the effect of the available resources for testing, the requirements for testing of all susceptible plants which are either identified as infested by PWN, or showing any symptoms of poor health or situated in salvage areas should be limited to the buffer zone only. (6) In case PWN would be found repeatedly in the same part of Portugal close to the border with Spain, the demarcated area should be extended into Spain and Spain should implement the same requirements for movements of susceptible wood, bark and plants in and from the demarcated area in its territory and carry out an additional survey in that area. (7) As regards susceptible wood packaging material and similar items, movement requirements should be limited to newly produced material originating in Portugal as the phytosanitary risk of old packaging material is small. (8) Decision 2006/133/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/133/EC is amended as follows: 1. In Article 2, the first paragraph is replaced by the following: Until 31 March 2012, Portugal and, if appropriate, Spain, shall ensure that the conditions laid down in the Annex are met in relation to susceptible wood, bark and plants, which are to be moved within or from the demarcated areas defined in accordance with Article 5, to areas, other than demarcated areas in Member States or to third countries. 2. In Article 4, the first subparagraph of paragraph 2 is replaced by the following: In addition to the surveys provided for in paragraph 1, Portugal and, if appropriate, Spain shall prepare annually a survey plan for the demarcated areas and present it to the Commission for approval. The plan shall be risk-based and take into account the distribution of susceptible plants within their territory. 3. In Article 5 the following paragraph is inserted after the first paragraph: In case the results of the survey referred to in Article 4(2) indicate the presence of PWN at less than 20 km from the border with Spain, Portugal shall immediately inform Spain thereof. If the presence is confirmed within 3 km from the border with Spain or if another presence is detected in the vicinity of the first presence within one year, Spain shall establish a demarcated area as an extension of the Portuguese demarcated area in its territory to include a buffer zone of 20 km width around the location where the presence was detected. 4. The Annex to Decision 2006/133/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 52, 23.2.2006, p. 34. (3) OJ L 224, 22.8.2008, p. 8. (4) OJ L 168, 28.6.2008, p. 38. ANNEX The Annex to Decision 2006/133/EC is amended as follows: 1. in point 1, the introductory phrase is replaced by the following: Without prejudice to the provisions referred to in point 2, in the case of movements from demarcated areas into areas, other than demarcated areas in Member States or third countries, as well as for movements from the part of the demarcated areas in which PWN is known to occur to the part of the demarcated areas designated as buffer zone, of:; 2. in point 2, the introductory phrase is replaced by the following: In cases of movements within demarcated areas:; 3. in point 2(a)(iii), the second paragraph of the third indent is deleted; 4. point 2(g) is replaced by the following: (g) susceptible wood, originating in the demarcated areas in the form of newly produced packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, spacers and bearers, including that which has not kept its natural round surface, shall be subject to one of the approved measures as specified in Annex I to the FAO International Standard for Phytosanitary Measures No 15 on Guidelines for regulating wood packaging material in international trade and marked according to Annex II of the said Standard..